DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/085,845 filed on October 30, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “a derate increment size” is unclear and indefinite. It is not clear as to whet the applicant meant by “derate”. To examine, the claims, the examiner interpret “derate increment size” as –torque limit applied--. It is suggested that the applicant amend the claim limitation to clarify the language.
Claims 2-10 and claims 11-20 are also rejected for similar reasonings.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4, 7, 11-14, 17 and 20  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maiterth et al. (US 2015/0298553).
In regard to claim 1, Maiterth et al. discloses a method of operating a vehicle on a reduced traction surface, comprising: 
obtaining, by a controller of the vehicle, at least one of: ambient information or GPS information (see at least [0009]  which discloses “navigation data of a navigation system of the motor vehicle which characterize a gradient above a predefined limit, a bend radius below a predefined limit, a degree of unevenness above a predefined limit…. current or general roadway state information, in particular coefficients of friction of the section of route ahead, or current weather conditions, or current traffic conditions of the section of route ahead…  information about active operation of an ice warning system of the motor vehicle, or surroundings temperature information of the motor vehicle “ (see also [0023, [0007] for similar reasonings); 
 determining, by the controller, a derate increment size (derate increment size is interpreted as torque limit applied) based on the ambient information or the GPS information (see at least [0009] which discloses traction assistance measure based on navigation data which characterize a gradient above a predefined limit, a bend radius below a predefined limit, a degree of unevenness above a predefined limit,  and weather condition such as  operation of an ice warning system of the motor vehicle, or surroundings temperature information of the motor vehicle); and 
in response to detecting a traction control event, imposing, by the controller, a sustained derate by applying a torque limit on a braking torque of the vehicle based on the derate increment size (see at least [0012], 0025], [0027] which discloses imposing a torque continuously to control the vehicle).

In regard to claim 2, Maiterth et al. discloses in response to detecting subsequent traction control event, incrementally increasing, by the controller, the sustained derate on the braking torque based on the derate increment size (see at least [0012], 0025], [0027].

In regard to claim 3, Maiterth et al. discloses determining, by the controller, a verification period based on the ambient information or the GPS information (see [0009]); and in response to detecting a lack of traction control event during the verification period, determining to remove the torque limit(see at least [0012], 0025], [0027].

In regard to claim 4, Maiterth et al. discloses determining, by the controller, a derate reduction period based on the ambient information or the GPS information (see [0009]); and in response to determining to removing the torque limit, reducing the sustained derate at a rate determined by the derate reduction period(see at least [0012], 0025], [0027]. 

In regard to claim 7, Maiterth et al. discloses wherein the ambient information includes one or more of: atmospheric temperature, atmospheric pressure, weather condition, humidity, or precipitation (see at least [0009], [0027]).

As to claims 11-14, 17 and 20, they are apparatus and system claims that recite substantially the same limitations as the corresponding method claims 1-5.  As such, claims 10-15 and 20  are rejected for substantially the same reasons given for the corresponding claims 1-4 above and are incorporated herein.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiterth et al. (US 2015/0298553) in view of Nakasako et al. (US 2002/0055810).
In regard to claims 5, 6, 15 and 16, Maiterth et al. meets the limitations of claims 4 and 14 but does not particularly disclose wherein the derate increment size, the verification period, and the derate reduction period are greater when the ambient information or the GPS information indicates a lower atmospheric temperature; wherein the atmospheric temperature is below 0 0C.
Nakasako et al. discloses wherein the derate increment size, the verification period, and the derate reduction period are greater when the ambient information or the GPS information indicates a lower atmospheric temperature, wherein the atmospheric temperature is below 0 0C. (see [0058]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maiterth et al. with the disclosure of Nakasako et al. in order to improve the stability of the vehicle.

9.	Claim(s) 8-10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiterth et al. (US 2015/0298553) in view of Ghoneim et al. (U.S. Patent No. 5,025,882).
In regard to claims 8-10, 18 and 19, Maiterth et al. meets the limitations of claims 1 and 11 but does not particularly disclose wherein detecting the traction control event includes interpreting a signal from a traction control system of the vehicle indicative of a loss of traction; wherein the traction control system is an anti-lock brake system of the vehicle; wherein imposing the sustained derate further includes one of: derating a negative braking torque or derating a positive drive torque.
Ghoneim et al. discloses wherein detecting the traction control event includes interpreting a signal from a traction control system of the vehicle indicative of a loss of traction (col. 3 lines 10-15 discloses “To sense the slip condition of the driven wheels, the controller 36 monitors the wheel speeds of the left and right driven wheels 10 and 12 via speed sensors 46 and 48 and the wheel speeds of the left and right undriven wheels 14 and 16 via speed sensors 50 and 52”  and col. 5 lines 14-25 discloses “ωv may be the average of the speeds of the two undriven wheels 14 and 16. It should here be noted that the computed acceleration slip value is negative”; wherein the traction control system is an anti-lock brake system of the vehicle (see col. 3 lines 16-20); wherein imposing the sustained derate further includes one of: derating a negative braking torque or derating a positive drive torque (see col. 3 lines 16-20).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maiterth et al. with the traction control system of Ghoneim et al.  et al. because such modification would provide a derivative adjustment of the engine torque subsequent to a proportional adjustment only when the wheel slip exceeds the desired slip value by a predetermined amount so as to assure stable acceleration slip control.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent No. 6,488,344 discloses an electric or hybrid electric vehicle (HEV) having regenerative and friction brakes that utilize wheel slip data of the regeneratively braked axle to selectively tortionally connect a second axle with the first axle to extend the range of regenerative braking.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661